DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-10, 12-17, 19 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 													Regarding claim 1, the claim states: “initiating recovery procedures at the relay device to recover the first upstream wireless backhaul link” and the first upstream wireless backhaul link is “between the first upstream backhaul device and a second upstream backhaul device”.  The relay device recovering the first upstream wireless backhaul link, via recovery procedures, was not described in the original specification.  Para [0006/86] in the publication states the relay device can undergo recovery procedures by connecting to an alternative parent device.  The relay device can initiate a recovery procedure to find a new parent and a new backhaul link but the relay device has no recovery procedure to recover “the first upstream wireless backhaul link” that is between first and second upstream backhaul device.  Same issue for independent claims 23, 27 and 29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 15-17, 19-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (US 2019/0394825, hereinafter Byun, claiming priority of provisional application 62/688,360), in view of Zhu et al (US 2020/0287615, hereinafter Zhu) and Seo et al (US 2012/0327801, hereinafter Seo).

Regarding claim 1, Byun discloses a method for wireless communications at a relay device, comprising: receiving, at a relay device and from a first upstream backhaul device, a message comprising a first indication of an upstream radio link failure (child IAB nodes can be alerted of the upstream RLF, Para [0155]), a first upstream wireless backhaul between first and second upstream wireless backhaul devices (backhaul link between IAB nodes 2 and 4, Fig. 8) wherein the second wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8) and a second wireless backhaul link between the relay device and a first downstream device (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);						initiating recovery procedure at the relay device to recover the first upstream link based at least in part on the first indication upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving the message comprising and based at least in part on the recovery procedures failing at the relay device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream, obvious to one ordinary skill to forward the failure alert if recovery cannot be done swiftly, Para [0155]);					suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery), wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);					establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link between the relay device and the first downstream device upon establishment of the third wireless backhaul link between the relay device and the second upstream backhaul device (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);					and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhu in the system of Byun in order to reduce processing delays at relay nodes in the multi-hop relay scenario;						nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Seo in the system of Byun and Zhu in order to improve RLF recovery methods.  
Regarding claims 2 and 24, Byun discloses the method/apparatus of claim 1/23, wherein establishing the third wireless link comprises: transmitting a radio resource control (RRC) message to the second upstream backhaul device (IAB node can transmit RRC connection reestablishment message, Para [0152]). 
Regarding claims 3, 25, 28 and 30, Byun discloses the method/apparatus/medium of claim 2/24/27/29, wherein the RRC message comprises one or more of: an RRC connection complete message, or an RRC connection resume message, or an RRC connection reestablishment (IAB node can transmit RRC connection reestablishment message, Para [0152]).
.Regarding claim 4, Byun discloses the method of claim 1, wherein providing the first indication of the upstream radio link failure is based at least in part on the suspension of the multiple-access services, and wherein the multiple-access services comprise transmission of one or more radio channels of the second wireless link (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155], further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery).
Regarding claim 9, Byun discloses the method of claim 1, wherein the first downstream device comprises one or more of: a downstream relay device, or a user equipment (child nodes can be UEs or IAB nodes, Para [0143]). 
Regarding claim 10, Byun discloses the method of claim 1, wherein the first indication of the upstream radio link failure comprises a radio link failure backhaul alert message (child nodes can receive alert message about upstream RLF, Para [0155]). 
Regarding claim 15, Byun discloses the method of claim 1, further comprising: emptying a downlink buffer storing data for the first downstream device by transmitting the data over the second wireless link after detecting the upstream radio link failure (child node cannot transmit data due to upstream RLF, Para [0140], while access link of the child node (or downstream backhaul link) is not a problem, Para [0141], it is obvious to one of ordinary skill that the child node could therefore empty its downlink buffer but not transmit any new DL data due to the RLF upstream). 
Regarding claim 16, Byun discloses the method of claim 15, further comprising: receiving an uplink scheduling request from the first downstream device; and rejecting the uplink scheduling request based at least in part on the detected upstream radio link failure (uplink scheduling request is known in the art and obvious that this request has to be rejected due to the upstream RLF). 
Regarding claim 17, Byun discloses the method of claim 1, wherein the third wireless link comprises at least one of a configured wireless link, an inactive wireless link, or a new wireless link (IAB node 5 connecting to new IAB node 3, Fig. 8). 
Regarding claim 19, Byun discloses the method of claim 1, but not wherein providing the first indication of the upstream radio link failure comprises: performing one or more of: a unicast transmission, or a multi-cast transmission, or a broadcast transmission (alerting child nodes of RLF upstream, Para [0155] obvious this message has to be either unicast, multi-cast or broadcast).
Regarding claim 20, Byun discloses the method of claim 1, wherein detecting the upstream radio link failure comprises one or more of: determining that an out-of-synchronization condition has occurred for the first wireless link between the relay device and the first upstream backhaul device; or determining that a beam failure event has occurred for a beam being used for the first wireless link between the relay device and the first upstream backhaul device (determining different link problems that can be indicated in a connection reestablishment message, Para [0146], beam failure being a known problem, being out of sync is known for indicating RLF). 
Regarding claim 21, Byun discloses the method of claim 1, wherein a base station function of the relay device manages communications the first wireless link and the third wireless link, and a user equipment-function of the relay device manages communications of the second wireless link (Zhu discloses Uu and Un interfaces, Fig. 1). 
Regarding claim 22, Byun discloses the method of claim 1, wherein the third wireless link is associated with a first anchor device and the first wireless link is associated with a second anchor device, the first anchor device being different from the second anchor device (in this case the IAB child node connects to a different IAB donor node after RLF, Fig. 8). 
Regarding claim 23, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: a processor, memory (processor and memory, Fig. 2) coupled with the processor to cause the apparatus to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);				initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);			establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);						and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124]; nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN.  
Regarding claim 27, Byun discloses an apparatus for wireless backhaul communications at a relay device (IAB node Fig. 8), comprising: means for detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);			means for initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								means for suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				means for providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);		means for establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);									means for resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2); and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124]; nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN.  
Regarding claim 29, Byun discloses a non-transitory computer readable medium (storage medium, Para [0171]) storing code for wireless backhaul communications at a relay device, the code comprising instructions executable by a processor to: detecting an upstream radio link failure associated with an upstream link of a wireless backhaul (intermediate IAB node can detect RLF on wireless backhaul link, Para [0144], also child IAB nodes can be alerted of the upstream RLF, Para [0155]), wherein the wireless backhaul comprises a first wireless backhaul link between the relay device and a first upstream backhaul device (backhaul link between IAB node 5 and 4, Fig. 8), wherein the upstream link at which the upstream radio link failure occurs is different from the first wireless backhaul link (RLF on backhaul link between IAB node 4 and 2, Fig. 8);			initiating recovery procedure at the relay device to recover the upstream link based at least in part on the detect upstream radio link failure (each IAB node that receives failure alert can initiate backhaul RLF recovery, Para [0155]);								suspending multiple-access services on one or more radio channels of a second wireless backhaul link between the relay device and a first downstream device based at least in part on the detected upstream radio link failure (multi-hop backhauling, Para [0121], in this case IAB node 5 has a child IAB instead of the UE shown in Fig. 8, meaning IAB node 5’s downstream link would be another backhaul link, further child IAB nodes cannot transmit or receive due to the upstream RLF, Para [0140], therefore services are suspended until RLF recovery) wherein the one or more radio channels comprise synchronization channels and broadcast channels (synchronization and broadcast channels are well known in the art);				providing, to the first downstream device, a first indication of the upstream radio link failure over the second wireless backhaul link on a layer-2 sublayer message (MAC is sublayer of layer 2, Para [0068], IAB node transmits MAC CE message indicating RLF on backhaul link, Para [0159]), wherein the first indication is provided to the first downstream device based at least in part on receiving, at the relay device, a message comprising a second indication of the upstream radio link failure from the first upstream backhaul device (IAB node can alert the child IAB nodes about the upstream RLF, Para [0155], and the child can forward the alert further downstream);			establishing a third wireless backhaul link with a second upstream backhaul device based at least in part on the detected upstream radio link failure (child IAB node recovers from backhaul RLF, Para [0155], UE or IAB node can perform cell selection quickly, Para [0156], UE can connect to new IAB node 3, Para [0161], or in this case IAB node 5 connects to IAB node 3, which would be a backhaul link, Fig. 8);											resuming the multiple-access services on the one or more radio channels of the second wireless backhaul link upon establishment of the third wireless backhaul link (child IAB node cannot transmit or receive due to the upstream RLF, Para [0140], once RLF recovery is performed and IAB node 5 is connected to IAB node 3, service would resume normally.  See page 17 of provisional application 62/688,360: the UE’s behavior described (in the provisional) is applicable to the IAB node, also see Fig.  1 and 2);						and does not discloses layer-2 sublayer corresponds to an adaptation layer in a layer 2 radio protocol stack.  Zhu discloses the adaptation function can be implemented in the function of the MAC layer in the relay node, Para [0170] and MAC layer can includes adaptation layer, Para [0124]; nor discloses transmitting, during the suspending of the multiple access services and via the downstream wireless backhaul link, buffered data to the first downstream device nor re-establishing the downstream wireless backhaul link between the relay device and the first downstream device.  Seo discloses a relay node can only transmit control and data that is buffered to a downlink node, once RLF occurs in the backhaul, Para [0153], and the RN can signal connection re-establishment to the UE and indicate the cell UE should re-establish a connection to, Para [0164-165], in this case RN recovers and child node re-establishes with the same RN.  

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu, in view of Seo and in view of Barany et al (US 2011/0268085, hereinafter Barany).

Regarding claims 5 and 26, Byun discloses the method/apparatus of claim 4/23, but not further comprising: starting a timer upon detecting the upstream radio link failure; and suspending transmission of the one or more radio channels upon expiry of the timer.  Barany discloses a UE (or in this case IAB node) determines RLF when link problems persist past expiration of a timer and suspends signal and dedicated radio bearers, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Barany in the system of Byun in view with Zhu and Seo in order to deal with increasing demands for broadband access and deal with interference that may degrade performance on both downlink and uplink.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu, in view of Seo and in view of Yabusaki et al (US 2011/0038253, hereinafter Yabusaki).

Regarding claim 12, Byun discloses the method of claim 11, but not wherein the second indication comprises one or more of: an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure.  Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yabusaki in the system of Byun in view with Zhu and Seo in order to advertise and inform nodes of faults without repeating transmission of notifications of backup paths.
Regarding claim 13, Byun discloses the method of claim 1, but not further comprising: configuring the first indication of the upstream radio link failure to comprise an identifier of a wireless link associated with the upstream radio link failure, or an identifier of an upstream backhaul device that initially detected the upstream radio link failure, or a combination thereof. Yabusaki discloses receiving a fault notification from a node detecting a fault that includes the ID of the link where a fault occurred, Para [0087].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Zhu, in view of Seo and in view of Kang et al (US 2013/0331097, hereinafter Kang).

Regarding claim 14, Byun discloses the method of claim 1, but not further comprising: receiving a third indication of an available backhaul connection from one or more of: the first downstream device or a second downstream device, wherein the third wireless link is based at least in part on the available backhaul connection.  Byun discloses cell selection after RLF, Para [0142] and Kang discloses broadcasting the result of neighbor discovery information to other nodes, Para [0070].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kang in the system of Byun in view with Zhu and Seo in order to improve discovery schemes without flooding discovery information.  

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant’s argues against comments made by the Examiner in the advisory action about a potential 112 rejection.  Argument is moot as a different 112 rejection is being made in the current office action.			Applicant argues over the limitation of suspending multiple access services and transmitting, during the suspending, buffered data.  Applicant argues Seo discloses transmitting control and data buffered in a buffer once backhaul RLF occurs but asserts it is not the same as said argued limitation.  In response, Applicant just makes an assertion without actual argument.  When RLF failure occurs, the relay device has to suspend (i.e. temporarily stop) service to the downstream nodes but as Seo disclose it can transmit the remaining buffered control and data, while service is in the process of being stopped.  When the relay node recovers the upstream connection or finds a new parent, then service can resume again.		Applicant argues Byun does not disclose the limitation of suspending service for one or more radio channels.  Applicant does not concede that point but even still Byun would not disclose the synchronization and broadcast channels.  In response, the synchronization and broadcast channels are well known in the art.  Further Seo indicates only buffered data and control signals can be transmitted once RLF occurs, therefore once the buffered control and data signals are transmitted, no new control or data signal is transmitted until recovery happens.  This means transmission of synchronization and/or broadcast channels would be stopped even if it is not explicitly mentioned in Byun or Seo.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461